Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00010-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                              v.

                  SAN ANTONIO POLICE OFFICERS ASSOCIATION,
                                   Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-17585
                        Honorable Martha B. Tanner, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the appellant.

       SIGNED September 21, 2016.


                                               _________________________________
                                               Rebeca C. Martinez, Justice